EXHIBIT 10.5

[COPY]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED OR THE SECURITIES LAWS OF ANY OTHER STATE OR OTHER COUNTRY AND MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THIS SECURITY HAS BEEN
REGISTERED UNDER SUCH ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR
UNLESS AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS IS AVAILABLE.

THIS SECURITY MAY NOT BE SOLD, ASSIGNED, PLEDGED, ENCUMBERED, DISPOSED OF OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11
HEREOF.

Lazard Group LLC

Senior Promissory Note

Due February 28, 2008

 

US $96,000,000

   New York, New York    As of May 15, 2006

FOR VALUE RECEIVED, the undersigned, Lazard Group LLC, a Delaware limited
liability company (together with its successors, the “Company”), hereby promises
to pay to the order of Banca Intesa S.p.A. (“Intesa”, together with its
successors and permitted assigns, the “Holder”), the principal sum of Ninety-Six
Million United States Dollars (US$96,000,000), together with interest from the
date hereof on the unpaid balance thereof; the Company hereby fully acknowledges
to be a debtor of Intesa in respect of the aforementioned sum, to be paid in
accordance with the terms provided herein. The Company shall pay interest at the
rate set forth in Section 2(a) annually in arrears on December 31 of each year
commencing December 31, 2006 (each date of payment being an “Interest Payment
Date”) and on the date on which the principal amount hereof shall be due to the
extent then accrued and unpaid. Unless prepaid pursuant to Section 3 below, the
principal amount of this Promise and accrued and unpaid interest thereon shall
be payable in full as set forth in Section 2(b). Payments of both principal and
interest are to be made in accordance with Section 4 below. As used herein, the
term “Promise” includes this Promise and any document issued in exchange herefor
or in replacement hereof.

Section 1. Certain Definitions.

(a) The following terms, as used herein, have the following meanings:

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized by law to close for business in New York City,
New York, United States of America or Milan, Italy.

“control”, used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, by or through
stock ownership, agency or otherwise, or pursuant to or in connection with an
agreement, arrangement or understanding (written or oral) with one or more other
Persons; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing;



--------------------------------------------------------------------------------

“Debt” means (without duplication), with respect to any Person, (i) any
obligation of such Person to pay the principal of, premium of, if any, interest
on (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company, whether or not a claim
for such post-petition interest is allowed in such proceeding), penalties,
reimbursement or indemnification amounts, fees, expenses or other amounts
relating to any indebtedness, and any other liability, contingent or otherwise,
of such Person (A) for borrowed money (including instances where the recourse of
the lender is to the whole of the assets of such Person or to a portion
thereof), (B) evidenced by a note, debenture or similar instrument (including
any such instrument evidencing a purchase money obligation) including
securities, (C) for any letter of credit or performance or surety bond obtained
by such Person, (D) for the payment of money relating to a capitalized lease
obligation, or (E) with respect to any sale and leaseback transaction; (ii) any
obligations of other Persons of the kind described in the preceding clause (i),
which the Person has guaranteed or which is otherwise its legal liability;
(iii) any obligation of the type described in clauses (i) and (ii) secured by a
lien to which the property or assets of such Person are subject, whether or not
the obligations secured thereby shall have been assumed by or shall otherwise be
such Person’s legal liability; and (iv) any and all deferrals, renewals,
extensions and refunding of, or amendments, modifications or supplements to, any
obligation of the kind described in any of the preceding clauses (i), (ii) or
(iii).

“Person” or “Persons” means natural persons, corporations, limited liability
companies, S.p.A.’s (Società per Azioni), S.r.l.’s (Società a responsabilità
limitata), trusts, joint ventures, associations, companies, partnerships,
governments or agencies or political subdivisions thereof and other political or
business entities.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, S.p.A (Società per Azioni), S.r.l.
(Società a responsabilità limitata), trust, joint venture, association, company,
partnership or other legal entity of which a Person (either alone or through or
together with any other Subsidiary of such Person) (A) owns, directly or
indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity or (B) is
otherwise entitled to exercise (1) a majority of the voting power generally in
the election of the board of directors or other governing body of such
corporation or other legal entity or (2) control of such corporation or other
legal entity.

(b) As used in this Promise, the expressions “pay in full”, “paid in full” or
“payment in full” means, with respect to any indebtedness, the final and
indefeasible payment in full in cash of all such indebtedness in accordance with
its terms.

Section 2. Payments.

(a) Interest. Interest on the unpaid balance of the principal amount of this
Promise will accrue annually at 4.25% per annum. Interest will be calculated on
the basis of a 360-day year of twelve 30-day months. Interest is payable in
cash, in arrears, on each Interest Payment Date as set forth in the first
paragraph of this Promise, or, if such date is not a Business

 

-2-



--------------------------------------------------------------------------------

Day, on the immediately following Business Day, and on the Maturity Date,
defined in Section 2(b) below.

(b) Maturity Date. All amounts owing under this Promise, both principal and
interest, shall be payable in full on February 28, 2008 (the “Maturity Date”).

Section 3. Optional Prepayments. The Company may, upon five (5) Business Days’
notice to the Holder, at the option of the Company, prepay any or all of the
principal amount of this Promise, without penalty or premium. All such
prepayments shall be accompanied by the payment of all unpaid interest on the
principal amount prepaid accrued to the date of prepayment, or, if such date is
not a Business Day, accrued to the Business Day immediately preceding such date
of prepayment.

Section 4. Method of Payment. Payment of any amounts due hereunder (whether
principal or interest) shall be made in United States Dollars by wire transfer
of immediately available funds to such bank account as the Holder may from time
to time designate in writing. Any payment due hereunder on a date which is not a
Business Day shall be due and payable on the immediately following Business Day.

Section 5. Events of Default. If any of the following events (“Events of
Default”) occurs:

(a) the Company fails to pay any amount due under this Promise when the same
becomes due and payable, and such failure continues for thirty (30) days after
notice thereof to the Company;

(b) the Company shall have materially breached its covenants contained in this
Promise, and such breach shall not have been cured by the date thirty (30) days
after notice thereof to the Company;

(c) the Company makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due, or files a voluntary
petition in bankruptcy, or is adjudicated as bankrupt or insolvent, or files any
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation in the United States, or files any
answer admitting or failing to deny the material allegations of a petition filed
against the Company for any such relief, or seeks or consents to or acquiesces
in the appointment of any trustee, receiver or liquidator of the Company or of
all or any substantial part of the properties of the Company, or the Company or
its directors or majority stockholders take any action for the purpose of
effecting any of the foregoing;

(d) if, within 60 days after the commencement of any proceeding against the
Company seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, in the United States, such proceeding has not been dismissed
or if, within 60 days after the appointment,

 

-3-



--------------------------------------------------------------------------------

without the consent or acquiescence of the Company, of any trustee, receiver or
liquidator of the Company or of all or any substantial part of the properties of
the Company, such appointment has not been vacated; or

(e) the Company shall be in default beyond any applicable grace or notice period
in the payment of Debt for money borrowed in an amount in excess of $50,000,000,
and (i) the holders of such Debt shall have demanded accelerated repayment
thereof, or (ii) the final maturity of such Debt shall have occurred.

then and, in any such event, the Holder at its option may proceed to protect and
enforce its rights in the manner set forth in Section 6 below.

Section 6. Remedies on Default, etc. If an Event of Default has occurred and is
continuing, subject to Section 8, the Holder may (a) elect, by written notice to
the Company, to declare the entire amount outstanding hereunder to be due and
payable in full, whereupon the entire such amount shall be and become due and
payable in full, provided, however, that no such notice shall be required in the
event of occurrence of one of the events specified in clauses (c) or (d) of
Section 5 and if any such event shall occur this Promise and all amounts
outstanding hereunder shall immediately and automatically be and become due and
payable in full without notice or declaration of any kind, and/or (b) proceed to
protect and enforce its rights by a suit or other appropriate proceeding,
whether for the specific performance of any agreement contained in this Promise,
or for an injunction against a violation of any of the terms hereof or in aid of
the exercise of any right, power or remedy granted hereby or by law, equity,
statute or otherwise. No course of dealing and no delay on the part of the
Holder in exercising any right, power or remedy will operate as a waiver thereof
or otherwise prejudice the Holder’s rights, powers or remedies. No right, power
or remedy conferred hereby is exclusive of any other right, power or remedy
referred to herein or now or hereafter available at law, by statute or
otherwise. To the extent permitted by applicable law, the Company hereby agrees
to waive, and does hereby absolutely and irrevocably waive and relinquish, the
benefit and advantage of any valuation, stay, appraisement, extension or
redemption law now existing or which may hereafter exist, which, but for this
provision, might be applicable to any sale made under the judgment, order or
decree of any court, or otherwise, based on this Promise or on any claim for
principal of, or interest on, this Promise.

Section 7. Ranking and Priority of Promise.

(a) Ranking. The Company, for itself, its successors and assigns, covenants and
agrees, and the Holder, by its acceptance of this Promise likewise covenants and
agrees, that anything herein or any related agreement or instrument to the
contrary notwithstanding, the indebtedness evidenced by or arising on account of
this Promise (or any renewal or extension thereof), including, without
limitation, principal and interest, shall rank pari passu in right of payment
with all other unsubordinated Debt of the Company, whether outstanding on the
date hereof or incurred hereafter.

 

-4-



--------------------------------------------------------------------------------

(b) Distributions in Bankruptcy. Upon any distribution in any bankruptcy or
similar proceeding, the Holder shall be entitled to share in such distribution
ratably with all other holders of unsubordinated Debt until all such
unsubordinated debt has been paid in full.

(c) Reliance. Upon any distribution in a bankruptcy or similar proceeding, the
Holder shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which the proceeding is pending, or agent or other
Person making any distribution for the purpose of ascertaining the Persons
entitled to participate in such distribution, the holders of unsubordinated Debt
and other Debt of the Company, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Section 7.

(d) Obligations Not Impaired. Nothing contained in this Promise is intended to
or will impair as between the Company, its creditors, and the Holder, the
obligation of the Company, which is absolute and unconditional, to pay to the
Holder as and when amounts become due and payable in accordance with the terms
of this Promise or affect the relative rights of the Holder and the creditors of
the Company.

Section 8. Amendments and Waivers. Neither this Promise nor any term hereof may
be amended or waived orally or in writing, except that any term of this Promise
may be amended and the observance of any term of this Promise may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with (but only with) the written consent of the Company and the
Holder.

Section 9. Captions. The captions in this Promise are included for convenience
of reference only and do not form a part of this Promise or in any way limit or
affect its interpretation or construction.

Section 10. Notices. All notices, consents, waivers and other communications
required or permitted by this Promise shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the Person (by name or title) designated below
(or to such other address, facsimile number or Person as a party may designate
by notice to the other parties):

If to the Company:

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10020

UNITED STATES OF AMERICA

Attention:    General Counsel Facsimile:    (212) 332-5972

 

-5-



--------------------------------------------------------------------------------

Telephone:    (212) 632-6000

with a copy (which shall not constitute notice) to each of:

Gianni, Origoni, Grippo & Partners Studio Legale

Via Delle Quattro Fontane, 20

00184 Roma

ITALY

Attention:    Francesco Gianni, Esq.    Raimondo Premonte, Esq. Facsimile:   
+39 06 4871101 Telephone:    +39 06 478751

and

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

UNITED STATES OF AMERICA

Attention:    Adam D. Chinn, Esq.    Benjamin D. Fackler, Esq. Facsimile:   
001-212-403-2000 Telephone:    001-212-403-1000

If to the Holder:

Banca Intesa S.p.A.

Via Monte di Pietà n. 8

20121 Milano

ITALY

Attention:    Direzione Partecipazioni Facsimile:    +39 02 8796 2072 Telephone:
   +39 02 8796 2376

and

Banca Intesa S.p.A.

Via Monte di Pietà n. 8

20121 Milano

ITALY

Attention:    Direzione Affari Legali Telephone:    +39 02 8796 3523 Facsimile:
   +39 02 8796 2079

 

-6-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Pedersoli e Associati

Via Monte di Pietà, 15

20121 Milano

ITALY

Attention:    Alessandro Pedersoli, Esq. Facsimile:    +39 02 303051 Telephone:
   +39 02 30305333

and

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

UNITED STATES OF AMERICA

Attention:    George J. Sampas, Esq. Facsimile:    001-212-558-3588 Telephone:
   001-212-551-4000

Section 11. Restrictions on Transfer. THE HOLDER MAY NOT SELL, TRANSFER, ASSIGN,
ENCUMBER OR OTHERWISE PLEDGE OR DISPOSE OF THIS PROMISE, INCLUDING THE
UNDERLYING RIGHT TO RECEIVE PAYMENT HEREUNDER, AT ANY TIME WITHOUT OBTAINING THE
PRIOR WRITTEN CONSENT OF THE COMPANY; provided, however, that the Holder may
transfer this Promise, including the underlying right to receive payment
hereunder, (a) without obtaining such prior written consent, (i) in whole,
within thirty (30) days of the date of this Promise, to Citibank, N.A. or the
Goldman Sachs Group, Inc., (ii) after the occurrence and during the continuance
of an Event of Default, in whole or in part, to Citibank, N.A., the Goldman
Sachs Group, Inc., JPMorgan Chase & Co. or the Bank of New York, Inc., or
(iii) in whole or in part, to a wholly-owned and controlled Subsidiary of Intesa
(provided that (A) such wholly-owned and controlled Subsidiary irrevocably and
absolutely undertakes in writing (x) to assume all obligations of the Holder
hereunder; and (y) to immediately transfer this Promise in full back to Intesa
in the event such Subsidiary ceases to be a wholly-owned and controlled
Subsidiary of Intesa; (B) Intesa undertakes to accept such transfer in the event
that such Subsidiary ceases to be a wholly-owned and controlled Subsidiary of
Intesa), and (C) Intesa delivers written notice thereof to the Company prior to
such transfer that certifies as to the identity of the transferee Subsidiary and
compliance with this proviso), or (b) by first obtaining written consent of the
Company, such consent not to be unreasonably withheld, in whole, to Citibank,
N.A., the Goldman Sachs Group, Inc., JPMorgan Chase & Co. or the Bank of New
York, Inc.

Section 12. Governing Law; Construction. THIS PROMISE IS GOVERNED BY AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS

 

-7-



--------------------------------------------------------------------------------

PRINCIPLES THEREOF. Each of the Company and the Holder agrees that all actions
or proceedings arising out of or in connection with this Promise, or for
recognition and enforcement of any judgment arising out of or in connection with
this Promise, shall be tried and determined exclusively in the state or federal
courts in the State of New York, and each of the Company and the Holder hereby
irrevocably submits with regard to any such action or proceeding for itself and
with respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts. Each of the Company and the Holder hereby
expressly waives any right it may have to assert, and agrees not to assert, by
way of motion, as a defense, counterclaim or otherwise, in any such action or
proceeding: (a) any claim that it is not subject to personal jurisdiction in the
aforesaid courts for any reason; (b) that it or its property is exempt or immune
from jurisdiction of such court or from any legal process commenced in such
courts; and (c) that (i) any of the aforesaid courts is an inconvenient or
inappropriate forum for such action or proceeding, (ii) venue is not proper in
any of the aforesaid courts, and (iii) this Promise, or the subject matter
hereof, may not be enforced in or by any of the aforesaid courts.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Promise to be executed and
delivered on the date first written above.

 

LAZARD GROUP LLC

By:  

/s/ Michael J. Castellano

 

Name:

 

Michael J. Castellano

 

Title:

 

Chief Financial Officer

 

Accepted and agreed as of the
day and year first above written:

BANCA INTESA S.P.A.

By  

/s/ Mario Marcangeli

 

Name:

 

Mario Marcangeli

 

Title:

 

FVP

By  

/s/ Anthony Giobbi

 

Name:

 

Anthony Giobbi

 

Title:

 

FVP

[Senior Promissory Note Signature Page]